By the Court,

Cowen, J.
Any words written by the drawee on a bill, not putting a direct negative upon its request, as “ accepted,” “ presented,” “ seen,’.? the day of the month, or a direction to a third person to pay it, is prima facie a complete acceptance, by the law merchant. (Bayley on Bills, 163, Am, ed. of 1836, and the cases there cited.) ' Writing his name across the bill, as in this case, *583is. a still clearer indication of intent, and a very common mode of acceptance. This is treated by the law merchant as a written acceptance—a signing by the drawee. “It may be,” says Chitty, “ merely by writing the name at the bottom or across the bill;” and he mentions this as among the more usual modes of acceptance. (Chitty on Bills, 320, Am. ed. of 1839.)
It is supposed that the rule has been altered by 1 R. 8. 757, 2d ed. § 6. This requires the acceptance to be in writing, and signed by the acceptor or his agent. The acceptance in question was, as we have seen, declared by the law merchant to be both a writing and signing. The statute contains no declaration that it should be considered less. Am endorsement must be in writing and signed ; yet the name alone is constantly hold-en to satisfy the requisition. No particular form of expression is necessary in any contract. The customary import of a word, by reason of its appearing in a particular place, and standing in a certain relation, is considered a written expression of intent quite as full and effectual as if pains had been taken to throw it into the most labored periphrase. It is said the revisers, in their note, refer to the French law as the basis of the legislation which they recommended; and that the French law requires more than the drawee’s name—the word accepted, at least. That may be so; but it is enough for us to see that both the terms and the spirit of the act may be satisfied short of that word, and more in accordance with the settled forms of commercial instruments in analogous cases. The whole purpose was probably to obviate the inconveniences of the old law, which gave effect to a paroi acceptance.
New trial denied.